DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Sengoku et al. (US 3,673,010 A), hereinafter Sengoku, originally of record in the Non-Final Rejection dated February 25, 2021.

Regarding claims 1 and 10, Sengoku teaches an alloy consisting essentially of Fe-Co-Ni-Cr, with all other elements being optionally 0 (Claim 1; Col. 2 Lns. 22-25; i.e. the composition can consist of Fe, Co, Ni and Cr and inevitable impurities) with the composition in the below table.  The specification teaches the composition of the alloying elements defines a medium 

Element
Limitation (Atom %)
Mass% 
Calc. Atom %

(Claim 1)
Co
13.75-17.5
15-42
~14-41
Ni
13.75-17.5
5-16
~5-15
Cr
10
3-9
~3-10
Fe
55-62.5
balance
~34-78
Mo
0 (consisting of)
0-2
*
V

0-1
*
C

0-0.1
*
Si

0-1
*
Mn

0-1
*
Al

0-1
*
1 or more of Ti, Nb, Zr

0-1
*

*These elements at 0 mass% taught by Sengoku overlap applicant at calculated 0 atomic percent.

The compositional proportions disclosed by Sengoku overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to 
 (MPEP 2144.05 I)

Sengoku does not specifically teach phase transformation from a face-centered cubic (FCC) phase into a body-centered cubic (BCC) phase occurs upon plastic deformation, nor wherein the medium-entropy alloy is composed of a combination of a BCC phase and a metastable FCC phase, or is composed of a metastable FCC phase alone, nor wherein a fraction of the metastable FCC phase is 50% or more.  However, Sengoku teaches an identical composition of the alloy (see above discussion) to that which the applicant discloses in [0068] and [0097]-[0100] of the originally filed specification that results in the described phase transformation. 
Applicant discloses in [0068]; [0092]-[0095] and Fig. 4 of the originally filed specification where the claimed composition results in a phase of mainly metastable FCC phase before deformation and includes a very small amount of BCC phase.
As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as causing the described phase transformation and resulting in a phase of mainly metastable FCC phase before deformation that includes a very small amount of BCC phase (majority FCC), one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 4, Sengoku teaches each limitation of claims 1 and 10, as discussed above, including where Fe is ~34-78 atomic percent (see table 1 above; claim 1 of Sengoku).  The compositional proportions disclosed by Sengoku overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the 

Response to Arguments
Applicant’s claim amendment, filed October 15, 2021, with respect to 35 U.S.C. 112(b) rejection of "deformation-induced phase transformation" have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of "deformation-induced phase transformation" of June 17, 2021 has been withdrawn.

Applicant's arguments filed October 15, 2021 have been fully considered and are persuasive with respect to 35 U.S.C. 112(b) rejection of "plastic deformation".  Examiner notes that the claim interpretation remains open to broad interpretation.  The definition referenced by applicant itself is broad, specifically “sustained” (over how much time) and “force” (how much force).  The examiner cites as evidence Routbort, (“Plasticity (Engineering)”) who clearly teaches in “Encyclopedia of Physical Science and Technology (Third Edition)” that “plastic deformation depends on the loading history” (Pg. 1 [3]; emphasis added by the examiner).  Therefore, scientifically, plastic deformation depends on the loading history; absent an inclusion of this loading history, it is open to broad interpretation .

Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive with respect to 35 U.S.C. 103 rejections.  Applicant first argues that Sengoku requires the inclusion of at least one of Mo, V, C, Si, Mn, Al, Ti, Nb or Zr.  Claim 1 of Sengoku, relied upon by applicant, in fact does not support their position, as each of these elements in claim 1 of Sengoku have a lower limit of 0, which means they are not required, and do not preclude a composition of only Fe, Co, Ni and Cr.  Further, applicant’s assertion that col. 2 Lns. 1-8 require Cr, Mo, V to provide excellent workability and magnetic characteristics, again this is does include Cr, mentioned in the cited portion by applicant. Therefore, this argument is not persuasive.
Applicant’s second argument to the failure of the samples of Sengoku to specifically include the composition as claimed, is not persuasive, as the examples are not all inclusive and do not exclude other compositions taught and claimed by Sengoku.  In fact, Sengoku specifically teaches “magnetic characteristics of the magnet alloy according to the invention can be adjusted for a wide range by changing conditions required for components, heat treatments or working processes etc., so that the invention renders it possible to manufacture in an easy manner magnet alloys having magnetic characteristics” (Col. 6 Lns. 23-29; emphasis added by the examiner), which is evidence that Sengoku did not intend its patent to be limited to the example compositions. 
Applicant’s final argument relies upon the accompanying declaration filed October 15, 2021, to provide evidence to the criticality of the claimed range.  The declaration filed October 15, 2021 has been considered but the information contained therein is not persuasive.  The declaration alleges that the comparative examples teach that the tensile strength is deteriorated when the composition is outside that claimed; however, in fact the comparative examples bracket the remainder of the strength data of the examples in Figure 1 of the examples.  The declaration provides conclusory statements to the BCC/FCC structures of the examples without specific evidence that establishes "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), rendering this discussion not persuasive (MPEP 716.02(b)). 
The prior art of Sengoku is well aware of the formulation claimed, which can be devoid of materials beyond Cr, Co, Ni and Fe, as shown by the overlap above, it is obvious that Sengoku further reads on the claimed features of deformation-induced phase transformation from a FCC phase into a BCC phase upon plastic deformation and that the medium-entropy alloy is composed of a combination of a BCC and FCC phase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/Adam Krupicka/Primary Examiner, Art Unit 1784